           Case 1:21-cv-02585-LTS Document 4 Filed 07/26/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN J. BUCKSHAW,

                                 Petitioner,
                                                                     21-CV-2585 (LTS)
                     -against-
                                                               ORDER OF DISMISSAL
 JOSEPH FUCITO, et al.,

                                 Respondents.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Petitioner filed this habeas corpus petition pro se. By order dated May 31, 2021, the

Court directed Petitioner, within thirty days, to either pay the $5.00 filing fee or submit a signed

application for leave to proceed in forma pauperis (IFP). The order specified that failure to

comply would result in dismissal of the petition. Petitioner has not filed an IFP application or

paid the fee. Accordingly, the Court denies the petition without prejudice. See 28 U.S.C. §§ 1914,

1915. Because the petition makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253.

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

 Dated:    July 26, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge
